        Case 1:19-cv-01662-DAD-SAB Document 39 Filed 04/21/21 Page 1 of 1



1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8
9    RANDY JAMES GEREN,                               )   Case No. 1:19-cv-01662-DAD-SAB (PC)
                                                      )
10                    Plaintiff,                      )
                                                      )   ORDER DENYING PLAINTIFF’S MOTION TO
11            v.                                          TRANSFER RECORD TO THE UNITED STATES
                                                      )   COURT OF APPEALS FOR THE NINTH CIRCUIT
12                                                    )   AS UNNECESSARY
     R. FISHER, et.al.,
                                                      )
13                    Defendants.                     )   (ECF No. 38)
                                                      )
14                                                    )
15            On December 28, 2020, the instant action filed pursuant to 42 U.S.C. § 1983, was dismissed
16   and judgment was entered.
17            On January 7, 2021, Plaintiff filed a notice of appeal to the United States Court of Appeals for
18   the Ninth Circuit.
19            Currently before the Court is Plaintiff’s motion to transfer the record to the Court of Appeals,
20   filed on April 19, 2021. Pursuant to the Ninth Circuit Rules, Plaintiff, as a pro se litigant, is not
21   required to file an excerpt of the record. Circuit Rule 30-1.3. Plaintiff’s motion is therefore DENIED.
22
23   IT IS SO ORDERED.
24
     Dated:        April 21, 2021
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                          1
